Per Curiam.
Defendant was justified in concluding, on the plaintiff’s delay of forty-two days in removing the motors from defendant’s place of business, that plaintiff had abandoned the contract to purchase, and that it, the defendant, had the right to regard the motors as unsold and as property which it could sell. The sale under the circumstances was justifiable, and plaintiff was not entitled to recover as for the value of property owned by plaintiff and wrongfully converted by defendant, or upon the theory that defendant had breached its contract of sale with plaintiff.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Bijur, Delehanty and Crain, JJ.